Wallace, C. J., dissenting:
The policy of insurance issued by the Pacific Mutual Life Insurance Company of California upon the life of Anthony Silvey, ran in terms to the defendant Susan Medora Hodgdon, who was a daughter of the said Anthony, and in whose life she therefore had an interest, which was the lawful subject of insurance. The premium paid upon the issuance of the policy is therein recited to have been paid by the said Susan, who is therein designated as “ the assured under this policy,” and by its terms the insurance thereby effected is declared to be “ for the sole use of said Susan If. Hodgdon,” and payment is to be made to her “ for her sole use, if living, or if not living, to her heirs or legatees, in conformity with the statute,” etc. It is therefore apparent upon the face of the policy that the defendant Susan M. Hodgdon, and no other person, is the “ assured ” therein, and her legal relation to the policy, and the insurance thereby effected, is substantially the same as though she had purchased an endowment policy upon her own life, and had survived the period of time in such policy limited.
This being the true construction of the policy, and the legal import of its terms, neither the oral declarations of Anthony Silvey, nor of the defendant Susan, made after she received the policy, to the effect that it was intended for the benefit of third persons, are admissible to vary that construction. It is not competent, by mere proof of such declarations, to create a trust in favor of such third persons in the proceeds of the policy. To do so by such means would be in effect to materially change the several clauses of the instrument, and to interpolate therein the name of some person other than the one mentioned therein as the “ assured.”
The facts of the case do not, in my judgment, distinguish it in principle from that in Wason v. Coburn, 99 Mass. 312, referred to in the principal opinion. In that case the insurance money had been actually collected by the executor of the assured, who, upon the face of the policy, and irrespective of the parol evidence offered, appeared to be the beneficiary. It docs not seem in that case to have been doubted either by Court or coun*371sel that the proceeds of the policy must of necessity go to the person who, upon the true construction of the instrument, appeared to be the beneficiary. Accordingly, there was an attempt upon the part of the plaintiff to show that the assured had himself orally declared that the insurance was intended, not for himself, but for the plaintiff’s intestate, and this evidence was offered for the purpose of affecting the construction of this policy, but the Supreme Judicial Court held that such evidence was inadmissible for that purpose, and accordingly gave judgment for the defendant.
I, therefore, dissent from the judgment of my associates.
Niles, J., also dissenting:
I dissent upon the grounds stated in the dissenting opinion of the Chief Justice.